Citation Nr: 0823427	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement an effective date earlier than May 29, 2003, 
for the award of a 10 percent disability evaluation for 
synovitis, right hip.

2.  Entitlement an effective date earlier than May 29, 2003, 
for the award of a 10 percent disability evaluation for 
synovitis, left hip.

3.  Entitlement an effective date earlier than May 29, 2003, 
for the award of a 10 percent disability evaluation for 
plantar wart, left heel.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a subsequent rating decision, dated in March 2005, the RO 
granted an effective date of May 29, 2003 for the award of a 
10 percent disability rating for the veteran's service-
connected synovitis, right hip; synovitis, left hip; and 
plantar ward, left heel.

The appellant requested a video-conference hearing in 
connection with the current claims.  The video-conference 
hearing was subsequently scheduled and held in May 2008.  The 
appellant testified at that time and the hearing transcript 
is of record.

In his testimony before the Board in May 2008, the veteran 
raised the issue of entitlement to an evaluation in excess of 
10 percent disabling for service-connected plantar wart, left 
heel.  As this matter is not currently developed or certified 
for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
synovitis, right hip; synovitis, left hip; and plantar wart, 
left heel, and assigned a noncompensable disability 
evaluation effective December 15, 1976.  The veteran filed a 
notice of disagreement (NOD) in November 1977 regarding the 
disability evaluation and the RO issued a statement of the 
case in January 1978.  The veteran did not file a timely 
substantive appeal to perfect his appeal.

2.  The veteran has not asserted that the May 1977 rating 
decision, that granted the veteran's claims of entitlement to 
service connection for synovitis, right hip; synovitis, left 
hip; and plantar wart, left heel, and assigned noncompensable 
disability evaluations for each disability effective December 
15, 1976, was clearly and unmistakably erroneous.

3.  In a March 1980 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for plantar wart, left heel.  Notice of this decision was 
sent to the veteran in March 1980.  The veteran did not 
appeal this decision.  The veteran has not asserted that the 
March 1980 rating decision, that denied his claim of 
entitlement to an increased evaluation for his plantar wart, 
left heel, was clearly and unmistakably erroneous.

4.  In an April 1984 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for plantar wart, left heel.  Notice of this decision was 
sent to the veteran in April 1984.  The veteran did not 
appeal this decision.  The veteran has not asserted that the 
April 1984 rating decision, that denied his claim of 
entitlement to an increased evaluation for his plantar wart, 
left heel, was clearly and unmistakably erroneous.

5.  In an August 1995 rating decision, the RO denied the 
veteran's claims of entitlement to compensable evaluations 
for synovitis, right hip; synovitis, left hip; and plantar 
wart, left heel.  Notice of this decision was sent to the 
veteran in August 1995.  The veteran did not appeal this 
decision.  The veteran has not asserted that the August 1995 
rating decision, that denied his claims of entitlement to 
increased evaluations for synovitis, right hip; synovitis, 
left hip; and plantar wart, left heel, was clearly and 
unmistakably erroneous.

6.  The veteran did not again seek an evaluation in excess of 
10 percent disabling for his synovitis, right hip; synovitis, 
left hip; and plantar wart, left heel, prior to his claim 
filed on May 29, 2003.

7.  There is no medical evidence showing that the veteran's 
service-connected synovitis, right hip; synovitis, left hip; 
or plantar wart, left heel, warranted a 10 percent evaluation 
at any time during the one year period prior to the May 29, 
2003 claim.


CONCLUSIONS OF LAW

1.  The rating decisions dated in May 1977, March 1980, April 
1984, and August 1995, that denied the veteran's claims for 
compensable evaluations for synovitis, right hip; synovitis, 
left hip; and/or plantar wart, left heel, are final.  
38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2007).

2.  The criteria for an effective date earlier than May 29, 
2003, for the grant of a 10 percent evaluation for synovitis, 
right hip, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2007).

3.  The criteria for an effective date earlier than May 29, 
2003, for the grant of a 10 percent evaluation for synovitis, 
left hip, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2007).

4.  The criteria for an effective date earlier than May 29, 
2003, for the grant of a 10 percent evaluation for plantar 
wart, left heel, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o). 

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Board notes that the rating decisions, issued by the RO 
in May 1977, March 1980, April 1984, and August 1995, that 
denied the veteran's claims for compensable evaluations for 
synovitis, right hip; synovitis, left hip; and/or plantar 
wart, left heel, are final.  In addition, the veteran has not 
asserted that these rating decisions were clearly and 
unmistakably erroneous.

The veteran's medical records reveal that he received 
cardiac, psychiatric, and ophthalmological treatment during 
the one year period prior to May 29, 2003.  However, there is 
no indication that the veteran received treatment for right 
or left hip synovitis or plantar warts of the left heel.  In 
a private treatment note from Dr. J.H., dated in January 
2003, the veteran was noted to have osteoarthritis of 
unspecified joints and that the range of motion of the 
veteran's joints was normal.  Dr. J.H. rendered the opinion 
that there was no impairment in the veteran's ability to sit, 
stand, walk for short distances, lift and carry, handle 
objects, hear, or speak.  In October 2003, a Social Security 
Administration (SSA) decision was issued granting the veteran 
SSA disability benefits effective October 4, 2002.  However, 
the Board notes that the benefits were granted due to the 
veteran's blindness in the right eye and unspecified 
osteoarthritis.  SSA granted disability benefits effective 
October 4, 2002, the date the blindness in the right eye was 
noted to have occurred.  In the absence of evidence of 
disability warranting an evaluation of 10 percent during the 
one year period prior to May 29, 2003, entitlement to an 
effective date prior to May 29, 2003 for the assignment of a 
10 percent evaluation for service-connected synovitis, right 
hip; synovitis, left hip; and/or plantar wart, left heel, is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement an effective date earlier than May 29, 2003, for 
the award of a 10 percent disability evaluation for 
synovitis, right hip, is denied

Entitlement an effective date earlier than May 29, 2003, for 
the award of a 10 percent disability evaluation for 
synovitis, left hip, is denied.

Entitlement an effective date earlier than May 29, 2003, for 
the award of a 10 percent disability evaluation for plantar 
wart, left heel, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


